Citation Nr: 0800182	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of injury to right little finger with hypesthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Acquired Psychiatric Disability, to include PTSD

The veteran is seeking entitlement to service connection for 
PTSD and has alleged an in-service personal assault of a 
sexual nature.  The Board notes that medical records also 
include history of preservice sexual assaults as reported by 
the veteran.

38 C.F.R. § 3.304(f)(3) provides the following guidance:  If 
a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

38 C.F.R. § 3.304(f)(3) also provides that VA may seek an 
opinion from a medical or mental health professional as to 
whether the record includes evidence of behavioral changes 
during service which suggest that the claimed assault 
actually occurred.  The veteran's representative argues that 
certain service records documenting a period of absence 
without leave and other offenses may be evidence of such 
behavioral changes.  By regulation, the significance of such 
evidence must be addressed by medical personnel.  After 
reviewing the evidence now in the claims file, the Board 
believes that additional development of the medical evidence 
is appropriate in this particular case.

Right Little Finger

The veteran is also attempting to reopen a claim of service 
connection for residuals of injury to right little finger 
with hypesthesia which is the subject of a prior final 
decision.  See generally 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2007).  It does not appear 
that the veteran has been informed of the information and 
evidence not of record that is necessary to substantiate his 
claim to reopen the service connection claim for residuals of 
injury to right little finger with hypesthesia.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006)   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to in-service personal assault.  

2.  The RO should also furnish the 
veteran notice as to the types of 
evidence needed to reopen his claim of 
service connection for residuals of 
injury to right little finger with 
hypesthesia in relation to the basis for 
the prior denial of the claim in keeping 
with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

3.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner, to specifically 
include all service medical and personnel 
records. Any indicated special tests, 
such as PTSD psychological testing, 
should be accomplished.  All acquired 
psychiatric disorders found on 
examination should be clearly reported.  
After reviewing the claims file (to 
specifically include service personnel 
records) and examining the veteran, the 
examiner should respond to the following:

 a) Is there evidence of behavioral 
changes during service which make it at 
least as likely as not that the claimed 
sexual assault(s) took place?

 b) If so, does he veteran have PTSD 
causally related to such inservice sexual 
assault(s)?

 c)  Was an acquired psychiatric 
disability other than PTSD manifested 
during service?  

 d)  Was a psychosis manifested within 
one year of discharge from service?

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for psychiatric disability is 
warranted.  The RO should also review the 
expanded record and also determine if the 
veteran's claim for entitlement to 
service connection for residuals of 
injury to right little finger with 
hypesthesia has been reopened and, if so, 
whether service connection for is 
warranted in this case.  If any claim 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


